Citation Nr: 0700618	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  96-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from November 1967 to July 
1970.

The case comes before the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.

In July 2003, the Board remanded the claim for development.  
In June 2005, the Board issued a decision, which was vacated 
by the United States Court of Appeals for Veterans Claims 
(Court) in an order dated September 25, 2006.  The Court 
remanded the case to the Board for action consistent with a 
Joint Motion for Remand received at the Court on September 
19, 2006.  

The Board has recharacterized the issue on appeal to reflect 
consideration of service connection for acquired psychiatric 
disorders other than PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.



REMAND

In a Joint Motion for Remand, the parties agreed that a VA 
mental disorders examination and/or opinion will be needed 
prior to adjudication of the claim for service connection.  
Therefore, the Board requests that the veteran be examined by 
a VA psychiatrist to determine the nature of any mental 
disorder, its etiology, and, if necessary, to obtain any 
further medical information necessary for a service 
connection determination.  

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
is granted on appeal.  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  Accordingly, the case is REMANDED for the 
following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The veteran should be scheduled for a 
psychiatric examination by a psychiatrist 
to determine the nature and etiology of 
any mental disorder.  The claims file 
should be made available to the 
psychiatrist for review prior to the 
examination and the psychiatrist should 
note a review of the pertinent medical 
history, including a schizophrenic 
reaction during active service. 

For any mental disorder found, the 
psychiatrist is asked to address whether 
it is at least as likely as not (50 
percent or greater probability) that the 
mental disorder began during or within a 
year of separation from active service.  
If, and only if, PTSD is found, the 
psychiatrist is asked to set forth the 
stressor or stressors upon which the 
diagnosis is based.  The psychiatrist 
should offer a rationale for any 
conclusion in a legible report.  

3.  After completion of the above and 
following any further development found 
necessary, the VA should then 
readjudicate the claim.  If the decision 
remains adverse to the veteran, he and 
his attorney should be provided with a 
supplemental statement of the case and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case; however, 
the veteran is advised that failure to cooperate by reporting 
for examination may result in the denial of the claim.  38 
C.F.R. § 3.655 (2006).  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


